Citation Nr: 1521588	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO. 13-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $3,993.00.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In his February 2013 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In May 2014, VA properly notified the Veteran of the date, time and location of the scheduled hearing. In correspondence received on June 5, 2014, prior to the Veteran's scheduled hearing, the Veteran stated that he was unable to drive to his hearing at the Roanoke RO, but did not request that the hearing be rescheduled. The Board finds this statement to constitute a withdrawal of his hearing request, as the statement only indicates the Veteran would not attend the hearing. Thus, the request is considered withdrawn. 38 C.F.R. § 20.704(e). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In September 1972, the Veteran was awarded VA disability compensation benefits at a 10 percent rate based on an August 1972 claim for such benefits. This disability rating was increased to 30 percent in January 1978 and 40 percent in May 2011.

2. The Veteran married M. C. in April 1974, his disability compensation was increased based on M. C.'s status as a dependent in January 1979, and the Veteran and M. C. were divorced in October 2003.

3. In November 2008 the Veteran submitted a status of dependents questionnaire listing M. W. as his current wife. A copy of a divorce order from the Virginia State Court website reflects that the Veteran and M. C. were formally divorced in October 2003. While the printout lacks a date stamp, it is noted that the document was printed from the Virginia State Court website on June 15, 2011.

4. In January 2012, VA removed M. C. as a dependent effective November 2003. This created an overpayment of $3,993.00.

5. The Veteran was not without fault in the creation of the overpayment by virtue of his failure to use due diligence in formally notifying VA of his divorce from M. C. The Veteran's fault is mitigated by his eventual notification of VA of the divorce in November 2008.

6. VA was not without fault in the creation of the overpayment by virtue of its failure to take prompt action when put on constructive notice of the divorce when the Veteran listed a new spouse on the November 2008 status of dependents form.
 
7. Neither VA nor the Veteran would be unjustly enriched if a partial waiver of the overpayment were granted.

8. The Veteran's income, with consideration of the costs of life's basic necessities, is sufficient to permit repayment of that portion of the overpayment not waived herein without resulting in undue financial hardship, and repayment of this portion of the overpayment would not be inequitable.


CONCLUSIONS OF LAW

1. A partial waiver of the Veteran's overpayment indebtedness to VA in the amount of $1,410.00 is consistent with the principles of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2014).

2. Recovery of the remainder of the Veteran's overpayment indebtedness to VA, in the amount of $2,583.00 does not violate the principles of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159. However, the VCAA duties to notify and to assist do not apply to a claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments, which includes the validity of the debt. See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).

Regardless of the inapplicability of the VCAA, after reviewing the record the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of his request for a waiver and that fair development of the request has been completed. VA has also provided sufficient notice of what information might be required or helpful in this case. 

II. Merits of the Claim

As a preliminary matter, in a claim for waiver of recovery of overpayment, if a veteran challenges the validity of the debt, that issue must be adjudicated by the agency of original jurisdiction (AOJ). See Schaper, 1 Vet. App. 430. In this case, the Board finds that the Veteran has not challenged the validity of the debt. While his arguments are not entirely clear, the Veteran appears to assert in his February 2013 substantive appeal that he was unaware that he was supposed to notify VA of the divorce. The Board finds that this contention goes to the element of the balancing of faults, as opposed to constituting a challenge to the validity of the debt itself. Further, the Veteran at no point has explicitly challenged the validity of the debt or its amount. As such, the Board finds that the validity of the debt at issue has not been challenged, and the issue need not be discussed further. Id.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1) fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302. If there is not a finding of fraud, misrepresentation, or bad faith, then it must be determined whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. If the recovery is found to be against equity and good conscience, then recovery of overpayment may be waived. 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. 38 C.F.R. § 1.965(a). The decision reached should not be unduly favorable or adverse to either side. Id. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. Id. All though not exhaustive, in making this determination, the following elements will be considered:

"(1) Fault of debtor. Where actions of the debtor contribute to creation of the debt.
(2) Balancing of faults. Weighing fault of the debtor against VA fault.
(3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.
(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.
(6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation." Id. 

VA's working definition of "fault" is "the commission or omission of an act that directly results in the creation of the debt." Veteran's Benefits Administration Circular 20-90-5, Feb. 12, 1990. Fault should initially be considered relative to the degree of control the Veteran had over the circumstances leading to the overpayment. If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government. The age, financial experience, and education of the debtor should also be considered in these determinations.

As a threshold matter, the RO found in its October 2012 waiver decision that there was no indication of fraud, misrepresentation or bad faith on the part of the Veteran in this case. Despite this, the Board must render an independent determination as to this issue. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). The Board finds that there is no evidence showing intent to deceive or unfair or deceptive dealing on the part of the Veteran. 38 C.F.R. § 1.965(b). As such, the Board finds that there has been no fraud, misrepresentation or bad faith on the part of the Veteran, and therefore the Veteran is eligible for consideration of a waiver of recovery of an overpayment. See 38 U.S.C.A. § 5302; Ridings, 6 Vet. App. at 546.

Turning to whether a waiver of recovery of an overpayment is warranted, in the evaluation of whether equity and good conscience necessitates a favorable waiver decision the Board must and has considered all of the specifically enumerated elements listed above. 38 C.F.R. § 1.965(a). However, the Board finds that the issues of fault, unjust enrichment, and undue hardship are of particular significance to this case.

Beginning with the issue of fault, as noted above the Veteran appears to contend that he is not at fault because he was not aware that he was required to inform VA of his divorce, or that he is not at fault because he was unaware that he was still receiving the dependent allowance for M. C., as he did not know how much the amount for which his disability should have been. However, the evidence of record does not support a finding that the Veteran was in fact ignorant of his duty to inform VA of any changes in the status of his dependents.

The record reflects that the Veteran was notified on numerous occasions from July 1991 on as part of notice letters concerning dependent status and apportionment issues that he should notify VA immediately concerning any change in status of a dependent, such as a divorce from a spouse for whom the Veteran is receiving dependent benefits. He was further notified that a failure to do so could result in overpayment, which VA would attempt to recoup. Further, the Veteran had previously appealed a separate, non-related waiver of overpayment claim in April 2001. Thus, the Veteran clearly had knowledge of overpayments and how they are created. As such, in light of the ample notice provided and the Veteran's own claim history with respect to waivers of overpayment, it is implausible that the Veteran would not be aware of his duty to report any changes in the status of his claimed dependents to VA. 

Based on this evidence, the Board finds that the Veteran is at fault in the creation of the overpayment. While the Veteran eventually did inform the VA in November 2008 that he had a new spouse, this only goes to mitigate the Veteran's fault in the creation of the total amount of overpayment. It cannot absolve the Veteran of his failure to promptly notify VA of his divorce at the time it occurred in October 2003. It was the Veteran's failure to fulfill a duty he had to the government that directly resulted in the initial creation of the overpayment, and by definition the Veteran must be considered at fault. 

On the other hand, VA was not without fault in the creation of the overpayment. The Veteran submitted the status of dependents form which listed a different spouse in November 2008. However, it was not until October 2011 that VA took action to remove the Veteran's former spouse from his award generally, and it was not until January 2012 when VA retroactively removed M. C. from his award effective November 2003. While a single changed name on a general, boilerplate form is an admittedly small detail, and a potentially difficult one to notice, VA was still on notice, if only constructive, as of November 2008 that the Veteran had a new spouse other than M. C. Had the issue been investigated with due diligence at that time, the overpayments from December 2008 to December 2011 may not have occurred.

The Board notes that prior to November 2008, M. C. raised an apportionment claim and in 1993 statements indicating that she and the Veteran were either separated or in the process of divorcing. In light of these statements, as well as separate additional apportionment claims from M. W., VA in August 1997 correspondence requested that the Veteran provide evidence of the dissolution of his marriage to M. C., if such had in fact occurred. The Veteran provided no response to the request. As such, the Board finds that VA did exercise due diligence at the time of the August 1997 letter when confronted with the possibility that the status of the Veteran's dependent spouse had changed in 1993. Further, the evidence of record clearly shows that the Veteran and M. C. were not formally divorced until October 2003, at which point the Veteran should have notified VA of the divorce.

Concerning the factor of unjust enrichment, the Board finds that failure of the Government to insist upon its right to repayment of that portion of the debt accrued prior to November 2008 would result in the Veteran's unjust enrichment at the expense of the government. Additional compensation for dependents is designed to aid the Veteran in the support of those individuals. See 38 U.S.C.A. § 1115. Here, there is no evidence that during the period from the divorce in October 2003 to November 2008 that M. C. received any portion of the additional spousal dependence compensation the Veteran was receiving during that period. As such, during that period the Veteran was collecting additional compensation designed to aid in the support of a person to whom he was no longer married, and therefore was collecting money to which he was not entitled and using the money for purposes for which it was not intended. Thus, the Board finds that the Veteran was unjustly enriched by the overpayment prior to November 2008, and that this unjust enrichment came at the expense of the government. From November 2008 forward, as both parties are at fault, the Board finds no unjust enrichment of either party.

In weighing the fault of both parties, the Board finds that both the Veteran and VA had ample opportunity to either avoid the overpayment entirely or at least limit its size. As both parties are at fault, the Board finds that the overall debt of $3,993.00 should be apportioned accordingly. The Veteran, in breach of his obligations to the government, failed to notify VA of the change in status of his wife for whom he was receiving dependent compensation until November 2008, when he submitted a new dependents form indicating that he had a new spouse. Thus, the Veteran is culpable for the overpayment up to that point. However, at that point VA was on notice that the status of a dependent had changed and failed to properly investigate. Thus, the Board finds that the overpayment from November 2008 forward should be waived, as VA's failure to perform due diligence resulted in the unnecessary continued overpayment of benefits and exacerbating the problem.

Such an apportionment breaks down as follows. Based on the November 2012 VA audit of the Veteran's account, from the November 1, 2003 (the first month following the month of his divorce) to November 30, 2008 (the month VA was put on notice of a new spouse) the Veteran was paid $23,120.70 in benefits, but should have only been paid $20,537.70. This results in an overpayment of $2,583.00, for which the Veteran is directly responsible.

From December 1, 2008 to December 31, 2011, the Veteran was paid $17,427.00 in benefits, but should have only been paid $16,017.00, resulting in an overpayment of $1,410.00. As noted above, this portion of the overpayment could have been averted had VA exercised due diligence following receipt of the Veteran's November 2008 status of dependents form. Thus, based on these calculations, the Board finds that enforcing collection of $2,583.00, plus accrued interest, while waiving the remaining amount of $1.410.00, is equitable based on the fault of both parties.

Having equitably apportioned fault and portions of the debt, the Board must now determine whether recovery of the allocated $2,583.00 of the overpayment from the Veteran would result in undue financial hardship. In his February 2012 financial status report, the Veteran reported income totalling $1,319.00, and expenses of $350.00 for rent, $250.00 for food and $119.00 for utilities, for a total of $719.00. The Veteran subsequently asserted in his February 2013 notice of disagreement that his expenses were actually more than originally noted. Specifically, the Veteran reported food expenses of $400.00, and noted new expenses of $163.00 for electricity and $130.00 for his phone. The Veteran has at no point during this current appeal indicated that he has any further outstanding debts or obligations.

In reading the expenses in a light most favorable to the Veteran, for the purposes of determining undue hardship the Board will use the $400.00 estimate for food as opposed to $250.00, and add the electricity and phone estimates to the total. Using these numbers the Veteran has monthly expenses totalling $1,162.00. Thus, the Veteran has a surplus of approximately $229.00 each month, from which monies his portion of the overpayment can be paid. Further, if repaid over a 60 month period, the Veteran's monthly payments on his portion of the overpayment debt would be approximately $43.00 a month, still leaving him with a $186.00 surplus each month which can be used to pay any non-listed expenses, debts or obligations. It is apparent that, with prudent budgeting, collection of the overpayment would not in any way deprive the Veteran of the basic necessities of life. There is no evidence that he will be forced to endure a lack of food, clothing, warmth, or shelter as a result of the collection of the debt. Thus, there is no indication that recovery of the overpayment would cause undue hardship.

Based on the record in this case, the Board finds that recovery of the overpayment not waived herein would not be unfair, unconscionable or unjust, particularly since the Veteran was partially at fault in the creation of the overpayment and was unjustly enriched by it at the expense of the government. The Board finds, therefore, that under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to waive $1.410.00 of the total $3,993.00 overpayment, nor would it be unfair to recover the reduced indebtedness in the amount of $2,583.00. The end result would not be unduly favorable or adverse to either the Government or the appellant. The evidence in this case is not so evenly balanced that there is doubt as to any material issue. 38 U.S.C.A. § 5107(b). The preponderance of the evidence is against the grant of a waiver of $2,583.00 of the overpayment, but the evidence supports the waiver of $1.410.00. Accordingly, the Veteran's request for a waiver is granted in part and denied in part.


ORDER

Waiver of recovery of part of the Veteran's disability compensation overpayment in the amount of $1,410.00 is granted. 

Waiver of recovery of the remainder of the Veteran's disability compensation overpayment in the amount of $2,583.00 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


